PER CURIAM.
We agree with the judgment of the court of civil appeals that the City of Houston had no standing to bring this action and the trial court properly dismissed the suit. 599 S.W.2d 687. In refusing the City’s application for writ of error, no reversible error, our action is not to be interpreted as approving or disapproving the holding of the court of civil appeals that a party must demonstrate “special injury” to be entitled to judicial review under the Public Utility Regulatory Act. Tex.Rev.Civ.Stat.Ann. art. 1446c § 69.
GARWOOD, J., not sitting.